UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6380



SHAKA MACUMBA ZULU X, formerly       known    as
Michael Wayne Montgomery,

                                              Plaintiff - Appellant,

          versus

MICHAEL B. MOORE; LAURIE BESSINGER, Warden;
DEPUTY WARDEN WESSIGNER; V. JACKSON, Prison
Guard,

                                             Defendants - Appellees.



                            No. 96-6433



SHAKA MACUMBA ZULU X,

                                              Plaintiff - Appellant,

          versus

JOHN DOE; LAURIE BESSINGER; VAUGHN JACKSON,
Captain,

                                             Defendants - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-95-1605-6-3AK, CA-95-1199-CV-6-3AK)
Submitted:    October 15, 1996        Decided:   November 19, 1996

Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shaka Macumba Zulu X, Appellant Pro Se. William Henry Davidson, II,
Andrew Frederick Lindemann, ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A.,
Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaints. We have reviewed the
records and the district court's opinions accepting the magistrate

judge's recommendations and find that the complaints, and these

appeals, are frivolous. Accordingly, we affirm on the reasoning of

the district court. Zulu X v. Moore, No. CA-95-1605-6-3AK; X v.

Doe, No. CA-95-1199-CV-6-3AK (D.S.C. Feb. 28 & Mar. 13, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                          AFFIRMED


                                 2
3